Citation Nr: 1032754	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for a right ankle disability.

2.  Entitlement to an effective date prior to April 15, 2005, for 
service connection of a right ankle disability.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for a left ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 Decision Review Officer (DRO) 
decision by the Reno, Nevada, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which established 
service connection for right and left ankle disabilities and 
assigned 20 percent evaluations for each, effective April 15, 
2005.

In a March 2008 decision, the RO granted an earlier effective 
date of service connection for the left ankle disability, to 
December 23, 2004, the date advocated by the Veteran.  As this is 
a full grant of the benefit sought on appeal, no further question 
remains to be considered by the Board on that issue.


FINDING OF FACT

In a written statement, received by the Board in March 2010, 
prior to promulgation of a decision on the appeal, the Veteran 
withdrew all claims currently pending before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim for an initial rating higher than 20 percent for 
a right ankle disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim for an effective date prior to April 15, 2005, 
for service connection of a right ankle disability.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2009).

3.  The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim for an initial rating higher than 20 percent for 
a left ankle disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  

In March 2010 correspondence, the Veteran's duly appointed 
representative stated that the Veteran wished to "withdraw all 
claims pending before the [Board]." 

As the Veteran has withdrawn the appeals in accordance with 
38 C.F.R. § 20.204, the Board no longer has appellate 
jurisdiction and can take no further action on the matters.  


ORDER

The appeal for an initial rating higher than 20 percent for a 
right ankle disability is dismissed.

The appeal for an effective date prior to April 15, 2005, for 
service connection of a right ankle disability is dismissed.



The appeal for an initial rating higher than 20 percent for a 
left ankle disability is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


